DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 12/01/2021.
	Claims 1, 2, 4-7, 9-12, 14-17 and 19-20 are allowed.

Response to Arguments
	Applicant’s arguments, see Remarks, filed 12/01/2021 have been fully considered and are persuasive. Further the examiner questioned the claim limitations “substantially similar” during an examiner interview, see attached examiner interview. The specification as filled on 06/22/2018, paragraph [0090]; “For specific parameters identified from the user input and/or the sensor data (e.g., given region and crop type), the data retriever 210 may identify whether the local shared storage device 212 contains corresponding data that matches or is identical to the parameters”, accordingly, the examiner suggested that a further amendment to amend the limitation of “substantially similar” to be “matches or is identical” would place the application in condition for allowance. The applicant authorized the amendments during the interview and email sent in Tuesday, 02/22/2022.


EXAMINER’S AMENDMENT
The application has been amended as follows: 
1.	(Currently Amended) An authentication system, comprising:
a storage device to store authentication data, wherein the authentication data is determined by previous authentications of a plurality of products; and
an authentication device coupled to the storage device and one or more remote data sources that store remote data, the authentication device including: 
a display to present a graphical user interface to receive a user input related to a first product;
one or more sensors configured to detect sensor data, wherein the sensor data is related to the first product; 
an external sensor interface configured to receive environmental data from one or more remote sensors, wherein the environmental data is associated with production of the first product; and
a processor coupled to the one or more sensors and the display, the processor to execute a current authentication of the first product based on one or more of the sensor data or the user input, wherein to execute the current authentication, the processor is to: 
identify the first product based on the one or more of the sensor data or the user input;
identify whether the current authentication matches or is identical to one or more of the previous authentications based on whether the first product matches or is identical to one or more of the plurality of products;
 in response to the current authentication being identified as not matching or being identical 
a first comparison of the remote data to one or more of the user input or the sensor data, and 
a second comparison of a predicted amount of the first product to an input amount of the first product identified from the user input or the sensor data, wherein the predicted amount is predicted based on the environmental data; and
 in response to the current authentication being identified as matching or being identical 
	the system further comprising a plurality of remote sensors that is remote to the authentication device and communicatively coupled to the authentication device, wherein the plurality of remote sensors includes the one or more remote sensors,
	wherein the processor is further configured to: 
			identify remote sensor data from one or more remote sensors that are a subset of the plurality of remote sensors; and
		when the current authentication is identified as not matching or being identical 

	2.	(Currently Amended) The system of claim 1, wherein:
the storage device is configured to provide the authentication data to the authentication device; 
the authentication device includes a local storage that stores the authentication data received from the storage device, wherein the authentication data includes an authentication score associated with the one or more of the plurality of products; 

to execute the current authentication, the processor assigns the authentication score to one or more features identified from the sensor data or the user input. 

	3.	(Canceled).

	4.	(Previously Presented) The system of claim 1, wherein the external sensor interface is configured to: 
	identify for each respective sensor among the plurality of remote sensors, a measurement of a communication strength between the authentication device and said each respective sensor; and
	identify the one or more remote sensors among the plurality of remote sensors based on the measurement of the communication strength between the authentication device and said each respective sensor.

	5.	(Currently Amended) The system of claim 1, wherein the processor is configured to: 
identify a plurality of remote data sources that each has a capability to conduct a verification of one or more of the sensor data or the user input to authenticate the first product, wherein the plurality of remote data sources includes the one or more remote data sources; 
identify a first response time of the one or more remote data sources as being shorter than a second response time of at least one other of the plurality of remote data sources; 
identify the one or more remote data sources from the plurality of remote data sources in response to the first response time being identified as being shorter than the second response time; and
matching or being identical 

6.  	(Currently Amended) An apparatus comprising:
an interface to receive sensor data from one or more sensors and receive environmental data from one or more remote sensors, wherein the environmental data is associated with production of a first product and the sensor data is related to the first product; and
a processor communicatively coupled to a storage device and the interface, the processor to execute a current authentication of the first product based on the sensor data, wherein the storage device is to store authentication data that is determined by previous authentications of a plurality of products, further wherein to execute the current authentication, the processor is to:
identify the first product based on the sensor data;
identify whether the current authentication matches or is identical to one or more of the previous authentications based on whether the first product matches or is identical to one or more of the plurality of products;
 in response to the current authentication being identified as not matching or being identical 
a first comparison of the remote data to the sensor data, and 
a second comparison of a predicted amount of the first product to an input amount of the first product identified from the 
 in response to the current authentication being identified as matching or being identical ,
		wherein a plurality of remote sensors is remote to the apparatus and 	communicatively coupled to the apparatus, wherein the plurality of remote sensors 	includes the one or more remote sensors; and the processor is to: 
				identify remote sensor data from one or more remote sensors that 				are a subset of the plurality of remote sensors; and
when the current authentication is identified as not matching or being identical 

7.	(Currently Amended) The apparatus of claim 6, wherein:
the authentication data includes an authentication score associated with the one or more of the plurality of products; 

to execute the current authentication, the processor assigns the authentication score to one or more features identified from the sensor data. 

	8.	(Canceled).

	9.	(Previously Presented) The apparatus of claim 6, wherein the interface is to: 

	identify the one or more remote sensors among the plurality of remote sensors based on the measurement of the communication strength between the apparatus and said each respective sensor.

	10.	(Currently Amended) The apparatus of claim 6, wherein the processor is configured to: 
identify a plurality of remote data sources that each has a capability to conduct a verification of the sensor data to authenticate the first product, wherein the plurality of remote data sources includes the one or more remote data sources; 
identify a first response time of the one or more remote data sources as being shorter than a second response time of at least one other of the plurality of remote data sources; 
identify the one or more remote data sources from the plurality of remote data sources in response to the first response time being identified as being shorter than the second response time; and
when the current authentication is identified as not matching or being identical 
 
11.  	(Currently Amended) A method comprising:
identifying a storage device that stores authentication data, wherein the authentication data is determined by previous authentications of a plurality of products; 
receiving sensor data from one or more sensors, wherein the sensor data is related to a first product; 

executing a current authentication of the first product based on the sensor data and at an authentication device, the executing including:
identifying the first product based on the sensor data;
identifying whether the current authentication matches or is identical to one or more of the previous authentications based on whether the first product matches or is identical to one or more of the plurality of products;
in response to the current authentication being identified as not matching or being identical 
a first comparison of the remote data to the sensor data, and 
a second comparison of a predicted amount of the first product to an input amount of the first product identified from the sensor data, wherein the predicted amount is predicted based on the environmental data; and
in response to the current authentication being identified as matching or being identical 
	identifying a plurality of remote sensors that is remote to the authentication device and communicatively coupled to the authentication device, wherein the plurality of remote sensors includes the one or more remote sensors;
		identifying remote sensor data from one or more remote sensors that are a subset of the plurality of remote sensors; and
matching or being identical 

12.	(Currently Amended) The method of claim 11, wherein:
the authentication data includes an authentication score associated with the one or more of the plurality of products; 

the authenticating the first product according to the authentication data includes assigning the authentication score to one or more features identified from the sensor data. 

	13.	(Canceled).

	14.	(Previously Presented) The method of claim 11, further comprising: 
	identifying for each respective sensor among the plurality of remote sensors, a measurement of a communication strength between the authentication device and said each respective sensor; and
	identifying the one or more remote sensors among the plurality of remote sensors based on the measurement of the communication strength between the authentication device and said each respective sensor.

	15.	(Currently Amended) The method of claim 11, further comprising: 
identifying a plurality of remote data sources that each has a capability to conduct a verification of the sensor data to authenticate the first product, wherein the plurality of remote data sources includes the one or more remote data sources; 

identifying the one or more remote data sources from the plurality of remote data sources in response to the first response time being identified as being shorter than the second response time; and
when the current authentication is identified as not matching or being identical 

16.  	(Currently Amended) A non-transitory computer readable medium comprising a set of instructions, which when executed by one or more processors of an authentication device, cause the one or more processors to:	
identify a storage device that stores authentication data, wherein the authentication data is determined by previous authentications of a plurality of products; 
receive sensor data from one or more sensors, wherein the sensor data is related to a first product; 
receive environmental data from one or more remote sensors, wherein the environmental data is associated with production of the first product;
execute a current authentication of the first product based on the sensor data and at the authentication device, wherein the execute is to include:
an identification of the first product based on the sensor data;
an identification of whether the current authentication matches or is identical matches or is identical 
matching or being identical 
a first comparison of the remote data to the sensor data, and 
a second comparison of a predicted amount of the first product to an input amount of the first product identified from the sensor data, wherein the predicted amount is predicted based on the environmental data; and
in response to the current authentication being identified as matching or being identical ;
	wherein the one or more processors further are to:
		identify a plurality of remote sensors that is remote to the authentication device and communicatively coupled to the authentication device, wherein the plurality of remote sensors includes the one or more remote sensors;
			identify remote sensor data from one or more remote sensors that are a subset of the plurality of remote sensors; and
when the current authentication is identified as not matching or being identical 

17.	(Currently Amended) The non-transitory computer readable medium of claim 16, wherein:


the authentication of the first product according to the authentication data includes an assignment of the authentication score to one or more features identified from the sensor data. 

18.	(Canceled).

	19.	(Previously Presented) The non-transitory computer readable medium of claim 16, wherein the one or more processors are to:
	identify for each respective sensor among the plurality of remote sensors, a measurement of a communication strength between the authentication device and said each respective sensor; and
	identify the one or more remote sensors among the plurality of remote sensors based on the measurement of the communication strength between the authentication device and said each respective sensor.
	
20.	(Currently Amended) The non-transitory computer readable medium of claim 16, wherein the one or more processors are to: 
identify a plurality of remote data sources that each has a capability to conduct a verification of the sensor data to authenticate the first product, wherein the plurality of remote data sources includes the one or more remote data sources; 
identify a first response time of the one or more remote data sources as being shorter than a second response time of at least one other of the plurality of remote data sources;

when the current authentication is identified as not matching or being identical 


Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
The closest prior art cited, in the examiner rejection issued on 09/03/2021:
	Davis et al. (US 2015/0127434 A1) teaches a system comprising an information control system configured to receive item data and event identification data associated with the item data, to format the item data and the event identification data, and to provide the item data and the event identification data to an event display. Davis further teaches a display control system configured to receive auction data for an item associated with the item data and to initiate an auction after a start of an event associated with the event identification data by generating a notification on the event display. An item registration system configured to read unique item identification data from the item and to store the unique item identification data with time of event data.
	Richt (US 2018/0075546 A1) teaches a method may include obtaining data indicative of multiple agronomic scenarios, the data for each agronomic scenario including a hypothetical value for each of one or more agronomic inputs, in which the 
	Falk (US 2013/0122869 A1) teaches a method for registering a wireless communication device at a base device may include the steps of: transmitting from a wireless authentication device a piece of authentication information; receiving at the wireless communication device the piece of authentication information, e.g., using in-band communication; transferring the piece of authentication information from the wireless communication device to the base device; analyzing at the base device the transferred piece of authentication information; and incorporating the wireless communication device into a network depending on the result of the analysis..

	However, the combination of Davis in view of Richt further in view of Falk is silent as to explicitly disclosing “identify whether the current authentication matches or is identical to one or more of the previous authentications based on whether the first product matches or is identical to one or more of the plurality of products; in response to the current authentication being identified as not matching or being identical to the one or more of the previous authentications, automatically identify the remote data from the one or more remote data sources, and automatically authenticate the first product based on: a first comparison of the remote data to one or more of the user input or the sensor data, and a second comparison of a predicted amount of the first product to an input amount of the first product identified from the user input or the sensor data, wherein the predicted amount is predicted based on the environmental data; and  in response to the current authentication being identified as matching or being identical to the one or more of the previous authentications, automatically authenticate the first product according to the authentication data from the storage device, the system further comprising a plurality of remote sensors that is remote to the authentication device and communicatively coupled to the authentication device, wherein the plurality of remote sensors includes the one or more remote sensors, wherein the processor is further configured to: identify remote sensor data from one or more remote sensors that are a subset of the plurality of remote sensors; and when the current authentication is identified as not matching or being identical to the one or more of the previous authentications, authenticate the first product according to the remote sensor data”. Therefore, the examiner is allowing independent claims 1, 6, 11 and 16 as they are rendered novel, nonobvious. Depending claims 2, 4-5, 7, 9-10, 12, 14-15, 17 and 19-20 respectively, and thus are also allowable for depending on allowable subject matter.
	The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant's claimed invention. Any comments 
Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 



/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        
/PETER LUDWIG/Primary Examiner, Art Unit 3687